DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedeschi (US 2013/0007564 A1) hereinafter referred to as Bedeschi in view of Mulani et al (US 10,860,228 B1) hereinafter referred to as Mulani.
	
Regarding claim 1, Bedeschi teaches A storage system communicating with a host system (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"), the storage system comprising:
a storage device including storage medium divided into a plurality of blocks including high reliability blocks and reserve blocks (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve)); and
a controller (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system") configured to:
receive a block allocation request from the host system, wherein the block allocation request identifies at least one of the high reliability blocks to be used to store data, and allocate at least one of the high reliability blocks to a meta region in response to the block allocation request (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"), wherein the controller comprises a bad block manager configured to manage a block allocation operation performed in response to the block allocation request, and a repair module configured to repair an error in the metadata stored in the at least one of the high reliability blocks (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; The system uses a controller (bad block manager and repair module) to control the memory, including allocation of blocks and repairing data using various correcting (repair) techniques), however Bedeschi teaches a traditional memory system with an SSD controlled FTL. The system stores data with a high importance in the memory blocks with the highest reliability. Bedeschi doesn't explicitly metadata nor does Bedeschi teach the host allocating to specific blocks provide the host system with block information identifying the high reliability blocks among the plurality of blocks, or to receive a block allocation request from the host system, wherein the block allocation request is defined with reference to the block information.
Mulani teaches provide the host system with block information identifying the high reliability blocks among the plurality of blocks (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"), receive a block allocation request from the host system, wherein the block allocation request is defined with reference to the block information (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells"; As the FTL of Mulani runs in the host, all FTL based requests information, such as block information in a request sent to memory, are defined by the block data stored in the host), high reliability blocks to be used to store metadata (Mulani Col. 13 Lines 37-41, "SLC blocks have a higher reliability and endurance while MLC blocks have a higher data density but lower endurance. SLC blocks can be used, e.g., as control blocks, which typically require high reliability"; Control blocks is another name for metadata).
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Open channel SSD storing Metadata in high reliance blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because utilizing an Open Channel SSD provides more flexibility with regard to data placement decisions, overprovisioning, scheduling, garbage collection and wear leveling when compared to a traditional SSD.

	Regarding claim 2, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the block allocation request includes information identifying a number of the at least one of the high reliability blocks and a corresponding location for each one of the at least one of the high reliability blocks (Mulani Col. 14 Lines 3-14, "FIG. 9 depicts example processes of the controller 122 and host 140 of FIG. 1. As discussed previously in connection with FIG. 2, the FTL 238 of the controller 122 can implement various processes for managing the blocks of memory cells. For example, the FTL can include a logical-to-physical (L2P) mapping table 910, which maps logical addresses to physical addresses, a validity bitmap 911, which identifies valid and invalid pages in a block, a wear table 912, which maintains a count of program-erase (P-E) cycles or other wear metric of each physical block, and a garbage collection process 913 which performs processes such as recycling of pages of memory cells").

Regarding claim 3, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the controller is further configured to allocate at least one of the reserve blocks in response to the block allocation request (Bedeschi [0020] In one implementation, a code partition 220 to store program code, for example, may occupy a particular range of rows, while a data partition 230 to store data, for example, may occupy another particular range of rows. Again, program code may refer to operating system code, software application code, and/or other information that may be considered to be relatively important to have a high degree of reliability, for example. Data, in contrast, may refer to less important information such as multimedia content, or data that is not part of an application and/or operating system, for example. A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225, which may have a relatively low BER due to a relatively complex program-verify process, for example. Although such a capacity to correct bit errors may be beneficial, such ECC code may result in relatively slow write processes. For example, write speed may be approximately a few megabytes per second. In contrast, however, memory portion 235 may contain ECC parity bits to apply to their respective bits belonging to data partition 230"; Bedeschi teaches storing important data in the high reliability blocks, and then storing the ECC parity bits into the reserve blocks).

Regarding claim 4, the combination of Bedeschi and Mulani teaches The storage system of claim 3, wherein as one of the at least one of the high reliability blocks is determined to be a bad block, the bad block manager is further configured to manage block map information describing the at least one of the high reliability blocks as correspondingly mapped to the at least one of the reserve blocks (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells").

The storage system of claim 3, wherein as one of the least one of the reserve blocks becomes exhausted, the controller is further configured to communicate information identifying the least one of the reserve blocks becoming exhausted to the host system, and in response to a request from the host system requesting allocation of an additional reserve block from among the reserve blocks, the controller is further configured to additionally allocate the additional reserve block to the meta region (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Mulani Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD"; As the host controls the FTL, the host controls allocation of blocks, such as allocating spares when the controller identifies bad blocks).

Regarding claim 6, the combination of Bedeschi and Mulani teaches The storage system of claim 3, wherein the block information includes information identifying at least one repair operation supported by the storage system (Mulani Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD"; the L2P mapping table includes the mapping of the location of the parity bits), and the block allocation request further identifies a selected repair operation from among the at least one repair operation to be used to repair metadata stored in the at least one of the high reliability blocks (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example").

Regarding claim 8, the combination of Bedeschi and Mulani teaches The storage system of claim 6, wherein the selected repair operation uses a repair parity technique and writes repair parity information in the at least one of the reserve blocks, and a number of the at least one of the high reliability blocks storing metadata is greater than a number of the at least one of the reserve blocks storing the repair parity information (Bedeschi Fig. 1; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks, and as can be seen in Fig. 1, there are more high reliability blocks than default blocks as the nature of ECC is to store one block of ECC data that protects a plurality of blocks).

Regarding claim 9, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the controller further comprises an interface circuit configured to communicate with the host system using a non-volatile memory express (NVMe) interface, such that the block information and the block allocation request are communicated via the interface circuit (Mulani Col. 10 Lines 34-42, "Front end module 208 includes a host interface 220 and a physical layer interface (PHY) 222 that provide the electrical interface with the host or next level storage controller. The choice of the type of host interface 220 can depend on the type of memory being used. Examples of host interfaces 220 include, but are not limited to, SATA, SATA Express, SAS, Fibre Channel, USB, PCie, and NVMe. The host interface 220 typically facilitates transfer for data, control signals, and timing signals").

The storage system of claim 1, wherein the storage medium includes a plurality of flash memory devices managed by a flash translation layer operating in the host system (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)").

Regarding claim 11, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the controller further comprises a processor and a working memory accessible by the processor (Bedeschi [0028] "a memory controller 615 and a memory 622"), and the bad block manager comprises: a program loaded in the working memory and executed by the processor (Bedeschi [0029] "It is recognized that all or part of the various devices shown in system 600, and the processes and methods as further described herein, may be implemented using or otherwise including hardware, firmware, software, or any combination thereof"), wherein the program implements a meta region management module configured to allocate the at least one of the high reliability blocks and the at least one of the reserve blocks to the meta region in response to the block allocation request (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve) both of which can be considered a meta region); a bad block management module (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system") configured to manage block map information in response to a bad block determination performed on the at least one of the high reliability blocks of the meta region (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Mulani Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD";); and a repair module configured to perform a repair operation on the metadata stored in the at least one of the high reliability blocks using information stored in the at least one of the reserve blocks (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example").

Regarding claim 12, the combination of Bedeschi and Mulani teaches The storage system of claim 1, wherein the storage system comprises an open- channel solid state drive (OC-SSD) configured to receive a physical address indicating a location at which metadata is accessed by the host system (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)"; an open channel SSD runs the FTL on the host and the host commands contain the physical address instead of the logical address).

Regarding claim 13, Bedeschi teaches An operating method of a storage system including a plurality of blocks (Bedeschi [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect. A partition of a memory array may be characterized by a particular attribute. Such an attribute may be associated with a reliability and/or program speed of a particular memory partition, for example. In an embodiment, a particular memory partition of a memory array may correspond to a relatively high reliability and/or a relatively low program speed as well as relatively high read performance, while another particular memory partition of the memory array may correspond to a relatively low reliability and/or a relatively high program speed as well as a moderate read performance"; Bedeschi teaches a storage system using NAND memory (block based storage) that is partitioned into high reliability and high program speed (reserve)), the operating method comprising:
receiving from a host system, a block allocation request identifying a high reliability block among the plurality of blocks to be used to store data, and a reserve block corresponding to the high reliability block (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type");
allocating the high reliability block to a meta region in response to the block allocation request (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; the entire drive can be considered a meta region); 
allocating the reserve block to the meta region in response to the block allocation request (Bedeschi [0020] In one implementation, a code partition 220 to store program code, for example, may occupy a particular range of rows, while a data partition 230 to store data, for example, may occupy another particular range of rows. Again, program code may refer to operating system code, software application code, and/or other information that may be considered to be relatively important to have a high degree of reliability, for example. Data, in contrast, may refer to less important information such as multimedia content, or data that is not part of an application and/or operating system, for example. A portion of memory array 200 may be associated with a particular memory partition. For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225, which may have a relatively low BER due to a relatively complex program-verify process, for example. Although such a capacity to correct bit errors may be beneficial, such ECC code may result in relatively slow write processes. For example, write speed may be approximately a few megabytes per second. In contrast, however, memory portion 235 may contain ECC parity bits to apply to their respective bits belonging to data partition 230"; Bedeschi teaches storing important data in the high reliability blocks, and then storing the ECC parity bits into the reserve blocks);
writing data to the high reliability block in response to a metadata writing request received from the host system (Bedeschi [0026] "then process 500 may proceed to block 538 where received code information may be written to a memory partition using one or more techniques resulting in highly reliable storage of the code information");
and upon determining that the high reliability block is a bad block, communicating to the host system that the high reliability block is a bad block and repairing the metadata stored in the high reliability block (Bedeschi [0018] "To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type"; [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"), however Bedeschi doesn't explicitly teach that the high important blocks are metadata, additionally while Bedeschi teaches how to repair bad blocks, Bedeschi does not explicitly teach determining whether the high reliability block is a bad block.
Mulani teaches writing metadata to the high reliability block (Mulani Col. 13 Lines 37-41, "SLC blocks have a higher reliability and endurance while MLC blocks have a higher data density but lower endurance. SLC blocks can be used, e.g., as control blocks, which typically require high reliability"; Control blocks is another name for metadata), determining whether the high reliability block is a bad block (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"). 
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Storing Metadata in high reliance blocks and determining bad blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because metadata is arguably the most critical data to ensure reliability on as all data operations depend on it, thus improving the reliability of the drive.

Regarding claim 14, the combination of Bedeschi and Mulani teaches The operating method of claim 13, further comprising: providing block information to the host system identifying a number of high reliability blocks, wherein the block allocation request references to the block information (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Mulani Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD";).

Regarding claim 16, the combination of Bedeschi and Mulani teaches The operating method of claim 13, further comprising: generating repair parity information from the metadata stored in the high reliability block and storing the repair parity information in the reserve block, wherein the repairing of the metadata stored in the high reliability block uses the repair parity information written to the reserve block (Bedeschi [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks).

Regarding claim 17, the combination of Bedeschi and Mulani teaches The operating method of claim 13, further comprising: determining whether the reserve block has become exhausted; and upon determining that the reserve block has become exhausted, communicating information to the host system identifying the reserve block as an exhausted reserve block (Mulani Col. 9 Lines 15-19, "For example, the flash memory controller can format the flash memory to ensure the memory is operating properly, map out bad flash memory cells, and allocate spare memory cells to be substituted for future failed cells"; Mulani Col. 3 Lines 34-42, "The FTL can be used for processes such as managing the writes to backend NAND devices with wear levelling, maintaining a logical to physical (L2P) mapping table and providing a logical block number interface to a host. In a traditional SSD, the SSD implements and controls the FTL. However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD"; A bad block can be considered exhausted as it can no longer be used to safely store data. The host controls the FTL, the host controls allocation of blocks, such as allocating spares when the controller identifies bad blocks).

A host system communicating with a storage system including a plurality of blocks (Bedeschi [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"; [0012] "Such a memory array may comprise phase change memory (PCM), NAND or NOR flash memory, SRAM, DRAM, or other type of memory, and claimed subject matter is not limited in this respect"), the host system comprising:
wherein the FTL comprises a request generating module that generates a block allocation request for allocating at least one of a plurality of high reliability blocks among the plurality of blocks to be used to store data (Bedeschi [0018] "In an embodiment, information to be stored in partitions may be characterized by one or more information types or attributes, as mentioned above. A memory device may determine the type of information to be stored based at least in part on a high-level name extension associated with a command, for example, corresponding to the information. To illustrate a particular embodiment, a controller in the memory device may recognize attributes, such as file name extensions, for example, related to the file type of which an external host processor is about to store, and determine a partition in which to store the file type";); and
an interface circuit configured to interface with the storage system to receive block information identifying the plurality of high reliability blocks, and communicate a block allocation request from the host system to the storage system, wherein the block allocation request includes information identifying a number of high reliability blocks to be used to store metadata and a corresponding address location for each one of the number of high reliability blocks (Bedeschi [0012] "In an embodiment, a memory array may be partitioned into two or more partitions that may be associated with different independent and/or configurable address spaces. Such partitions may be accessible by dedicated commands, such as read and/or write commands that include a memory address specifying a memory location in a partition"; [0014] "A host or host system may interact with a memory controller inside a memory system, for example, to partition a memory array associated with such a memory system"; Bedeschi teaches a host system that communicates with a memory system, therefore there is some sort of interface circuit between the host and the memory system. The host is able to send write commands that address a specific location within a partition (block information identifying high reliability blocks)), however Bedeschi teaches a traditional memory system with an SSD controlled FTL. The system stores data with a high importance in the memory blocks with the highest reliability. Bedeschi doesn't explicitly teach that the high important blocks are metadata nor does Bedeschi teach a host flash translation layer (FTL) that manages the plurality of blocks.
Mulani teaches a host flash translation layer (FTL) that manages the plurality of blocks (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)"), wherein the host FTL comprises a request generating module that generates a block allocation request (Mulani Col. 3 Lines 41-43, "However, various advantages can be achieved by implementing or controlling some of the FTL processes at the host instead of at the SSD. In this case, the SSD is referred as open-channel SSD (OCSSD)"); allocating at least one of a plurality of high reliability blocks among the plurality of blocks to be used to store metadata (Mulani Col. 13 Lines 37-41, "SLC blocks have a higher reliability and endurance while MLC blocks have a higher data density but lower endurance. SLC blocks can be used, e.g., as control blocks, which typically require high reliability"; Control blocks is another name for metadata); information identifying a number of high reliability blocks to be used to store metadata (Mulani Col. 13 Lines 37-41, "SLC blocks have a higher reliability and endurance while MLC blocks have a higher data density but lower endurance. SLC blocks can be used, e.g., as control blocks, which typically require high reliability"; Control blocks is another name for metadata).
As Bedeschi and Mulani are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Bedeschi with the Open channel SSD storing Metadata in high reliance blocks of Mulani. One of ordinary skill in the art would have been motivated to make this modification because utilizing an Open Channel SSD provides more flexibility with regard to data placement decisions, overprovisioning, scheduling, garbage collection and wear leveling when compared to a traditional SSD.

Regarding claim 19, the combination of Bedeschi and Mulani teaches The host system of claim 18, wherein the block allocation request further comprises information identifying at least one reserve block used during a repair operation performed on metadata stored in the number of high reliability blocks (Bedeschi [0013] "In this case, for a relatively highly reliable partition, wherein a bit error rate (BER) may be low, correcting techniques like the Hamming code or the BCH may be applied, for example"; [0020] "For example, memory portion 225 may contain ECC parity bits to apply to respective bits belonging to code partition 220. Such ECC code (e.g., BCH) may be relatively complex, extensive, and/or robust to have a relatively high capacity to correct bit errors included in information read from memory portion 220 and/or 225"; Bedeschi is teaching a system that uses parity techniques to protect the important data written into the high reliability blocks. The parity bits are stored in the default (reserve) blocks).


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bedeschi and Mulani as applied to claims 1 and 13 above, and further in view of Losh et al (US 2013/0326284 A1) hereinafter referred to as Losh.

		Regarding claim 7, the combination of Bedeschi and Mulani teaches The storage system of claim 6, however the combination of Bedeschi and Mulani does not explicitly teach wherein the selected repair operation uses a data mirroring technique and writes the metadata stored in the at least one of the high reliability blocks to a corresponding one of the at least one of the reserve blocks.
wherein the selected repair operation uses a data mirroring technique and writes the metadata stored in the at least one of the high reliability blocks to a corresponding one of the at least one of the reserve blocks (Losh [0029] "In some embodiments the storage controller may be configured to perform storage operations on logical storage units. As used herein, a "logical storage unit" refers to a group of two or more physical storage units, such as a group of physical pages. The storage controller may be configured to perform storage operations on the two or more physical storage units in parallel. In some embodiments, the storage controller may be configured to store data structures, such as data segments, packets, ECC codewords, or the like, on two or more of the physical storage units of a logical storage unit. The reliability characteristics of such storage operations may, therefore, incorporate the reliability characteristics of different sections of the solid-state storage medium"; [0070] "In response to detecting an uncorrectable error, the ECC read module 247 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like)"; Losh teaches a storage system that designates areas of the storage with reliability requirements (high reliability blocks). The system also uses some of the blocks (reserve blocks) for storing other data structures such as mirrored data).
As the combination of Bedeschi with Mulani and Losh are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Mirror data protection of Losh. One of 

Regarding claim 15, the combination of Bedeschi and Mulani teaches The operating method of claim 13, however the combination of Bedeschi and Mulani does not explicitly teach further comprising: writing the metadata to the reserve block in response to the metadata writing request to mirror the metadata written to the high reliability block, wherein the repairing of the metadata stored in the high reliability block uses the metadata written to the reserve block.
Losh teaches further comprising: writing the metadata to the reserve block in response to the metadata writing request to mirror the metadata written to the high reliability block, wherein the repairing of the metadata stored in the high reliability block uses the metadata written to the reserve block (Losh [0029] "In some embodiments the storage controller may be configured to perform storage operations on logical storage units. As used herein, a "logical storage unit" refers to a group of two or more physical storage units, such as a group of physical pages. The storage controller may be configured to perform storage operations on the two or more physical storage units in parallel. In some embodiments, the storage controller may be configured to store data structures, such as data segments, packets, ECC codewords, or the like, on two or more of the physical storage units of a logical storage unit. The reliability characteristics of such storage operations may, therefore, incorporate the reliability characteristics of different sections of the solid-state storage medium"; [0070] "In response to detecting an uncorrectable error, the ECC read module 247 may attempt to recover the data from the RAID, or other source of redundant data (e.g., a mirror, backup copy, or the like)"; Losh teaches a storage system that designates areas of the storage with reliability requirements (high reliability blocks). The system also uses some of the blocks (reserve blocks) for storing other data structures such as mirrored data).
As the combination of Bedeschi with Mulani and Losh are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Mirror data protection of Losh. One of ordinary skill in the art would have been motivated to make this modification because data mirroring is a well-known and understood method to protect important data that is less computationally heavy as compared to the ECC methods taught by Bedeschi and Mulani. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bedeschi and Mulani as applied to claim 18 above, and further in view of Roohparvar (US 2005/0286297 A1) hereinafter referred to as Roohparvar.

The host system of claim 18, however the combination of Bedeschi and Mulani does not explicitly teach wherein when power is applied to the host system following a power-off, the host system is configured to access at least one of the plurality of high reliability blocks storing metadata.
Roohparvar teaches further comprising: writing the metadata to the reserve block in response to the metadata writing request to mirror the metadata written to the high reliability block, wherein the repairing of the metadata stored in the high reliability block uses the metadata written to the reserve block (Roohparvar [0029] "One requirement of such a memory system as illustrated in FIG. 2 is that at least one block should be error free. In one embodiment, this block is memory block 0. This is the block that is normally used to store the system's BIOS (boot code) or other critical data such as bad block addresses. This is a popular mode of operation in which the data from block 0 is automatically loaded into RAM at power up in order to begin execution and loading of the operating system").
As the combination of Bedeschi with Mulani and Roohparvar are all in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of the combination of Bedeschi and Mulani with the Critical data storage in Block 0 of Roohparvar. One of ordinary skill in the art would have been motivated to make this modification because this is a standard method of operation of a FLASH device as noted by Roohparvar in [0029]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132